Citation Nr: 0613020	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased 
rating for the veteran's left knee disability.  In April 
2004, the veteran testified before the Board at a hearing 
that was held at the RO.  In July 2005, the Board remanded 
the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

A preliminary review of the record discloses that in December 
2005 the veteran submitted additional evidence in support of 
his claim.  This evidence included private medical records 
demonstrating treatment for left knee pain.  The veteran did 
not waive RO consideration of this newly submitted evidence 
in the first instance.  To ensure that the veteran's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for an 
increased rating for his left knee 
disability.  Consider the evidence of 
private treatment for a left knee 
disability submitted in November 2005.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate period for response.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






